MEMORANDUM **
Racheal Blair appeals the 37-month sentence imposed following her guilty plea to possession with intent to distribute and distributing methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.
Blair seeks to challenge the district court’s refusal to depart downward based on her post-offense, pre-sentence rehabilitation efforts. However, at the plea colloquy and sentencing hearing, Blair acknowledged that she had entered into a plea agreement in which she waived her right to appeal her conviction and sentence. We therefore enforce the waiver and dismiss the appeal for lack of jurisdiction. See United States v. Nguyen, 235 F.3d 1179, 1183 (9th Cir.2000) (recognizing that courts will enforce waiver of appeal rights if waiver language encompasses defendant’s right to appeal on grounds claimed on appeal, and if waiver is knowingly and voluntarily made).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 36-3.